On November 18, 1991, the Defendant was sentenced to twenty (20) years for Burglary; credit is given for 175 days time served and shall receive credit for such additional days the defendant shall serve after November 18,1991, until his transportation to the Montana State Prison. This sentence shall be served concurrently with the five (5) year prison sentence imposed in Cause No. DC-84-137. The Defendant is not to be paroled before he completes whatever alcohol abuse courses are available to him at the Montana State Prison.
On October 22, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*74DATED this 22nd day of October, 1992.
The Defendant was present and was represented by Patricia Day-Moore, Legal Intern from the Montana Defender Project. The state was represented by Marty Lambert, Deputy County Attorney from Bozeman.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to hank Patricia Day-Moore, Legal Intern from the Montana Defender project for her assistance to the defendant and to this Court and would like to thank Marty Lambert for appearing on behalf of the State of Montana.